Perkins, J.
Assumpsit by The Madison and Indianapolis Plank Road Company against John F. Stevens, upon the following instrument:
“ We, the subscribers, do hereby bind ourselves to pay the amounts subscribed by us as stock in The Madison and Napoleon [now Indianapolis] Turnpijee Company, to the treasurer of said company, as the call may be made by the board of directors of said company on us, without relief from stay or appraisement laws. January 23, 1851.
Names. Shares.
J. F. Stevens. 8.”
The shares were 25 dollars each.
The road in question had been completed to within two and a half miles of Greensburg from Madison, a distance of about fifty miles.
The defence set up is, that the stock sued on was subscribed for the purpose of completing the road to Greens-burg, conditional upon such completion,'not to be otherwise valid, and that the road has not been completed thus far, and is not progressing. The evidence tending to prove these facts was objected to, and should have been excluded. The written contract makes no conditions. Railsback v. The Liberty and Abington Turnpike Co., 2 Ind. R. 656.— The State v. Chrisman, id. 126.
A good many questions were raised upon the pleadings; but what we have said disposes of all of them that are of any importance.
Davison, J., having been concerned as counsel, was absent.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.